In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00204-CV


                        IN RE BRUCE CARRINGTON, RELATOR

                                     Original Proceeding

                                       June 4, 2014

                             MEMORANDUM OPINION

                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Relator, Bruce Dwayne Carrington, has filed in this Court his petition for writ of

mandamus.      Though he has unsuccessfully sought mandamus relief on this same

general topic on at least two previous occasions, in this, his third petition on the matter,

he again complains of the absence from the record on his direct appeal of the “real” jury

communication with the trial court, but, this time, asks this Court to compel Respondent,

Janette Bills, the official court reporter for the 364th District Court of Lubbock County, to

fulfill her ministerial duties “to record into the record all communications between the
court and jury in a criminal proceeding.”1 Carrington cites Respondent’s duties outlined

in TEX. CODE CRIM. PROC. ANN. art. 36.27 (West 2006). We will deny his petition.


                                        Mandamus Jurisdiction


        Generally, this Court’s mandamus jurisdiction is limited to the issuance of a writ

against a judge of a district or county court in our district. See TEX. GOV’T CODE ANN. §

22.221(b) (West 2004); In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio

1998, orig. proceeding) (per curiam). Our mandamus jurisdiction may extend to other

officials only when the writ of mandamus is necessary to enforce our jurisdiction. See

TEX. GOV’T CODE ANN. § 22.221(a); In re Saucedo, No. 07-12-00284-CV, 2012 Tex.

App. LEXIS 8202, at *3 n.2 (Tex. App.—Amarillo Sept. 27, 2012, orig. proceeding).


                                                 Analysis


        We lack jurisdiction to issue a writ of mandamus against Respondent, who, as a

court reporter, does not fall within the identified officials against whom mandamus may

lie. See TEX. GOV’T CODE ANN. § 22.221(b). And Relator has presented no contention

which would support a conclusion that a writ of mandamus against Respondent is

necessary to enforce our jurisdiction. See id. § 22.221(a). Further, we note that we


        1
          Relator’s original direct appeal of his 2003 aggravated robbery conviction was dismissed for
want of jurisdiction for failure to timely file a notice of appeal. See Carrington v. State, No. 07-03-00541-
CR, 2004 Tex. App. LEXIS 1112 (Tex. App.—Amarillo Feb. 4, 2004, no pet.) (mem. op.). The Texas
Court of Criminal Appeals granted Carrington an out-of-time appeal. Ex parte Carrington, No. AP-75,094,
2005 Tex. Crim. App. Unpub. LEXIS 12 (Tex. Crim. App. Feb. 9, 2005) (per curiam). This Court
addressed the merits of his appeal and affirmed his conviction, and the Texas Court of Criminal Appeals
refused his petition for discretionary review. See Carrington v. State, No. 07-05-00091-CR, 2006 Tex.
App. LEXIS 2867 (Tex. App.—Amarillo Apr. 10, 2006, pet. ref’d) (mem. op.). We have also addressed his
various contentions regarding the “real” jury communication by way of his previously filed petitions for writ
of mandamus. See In re Carrington, No. 07-12-00220-CV, 2012 Tex. App. LEXIS 8197 (Tex. App.—
Amarillo Sept. 27, 2012, orig. proceeding); In re Carrington, No. 07-14-00030-CV, 2014 Tex. App. LEXIS
3441 (Tex. App.—Amarillo Feb. 25, 2014, orig. proceeding) (mem. op.).

                                                     2
have no pending appeal involving Relator over which jurisdiction may be considered an

issue. Mandamus is an extraordinary remedy. See In re Reece, 341 S.W.3d 360, 374

(Tex. 2011) (orig. proceeding). Due to the nature of this remedy, the burden lies with

Relator to provide this Court with a sufficient record to establish the right to mandamus

relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).

Here, Relator has failed to show that he is entitled to the relief he has requested.


       Instead, Relator has requested mandamus relief against a respondent against

whom we may not issue such relief on these facts. Having concluded that Relator

requests relief that we lack jurisdiction to issue, we deny Relator’s petition for writ of

mandamus. See TEX. R. APP. P. 52.8(a).




                                                 Mackey K. Hancock
                                                      Justice




                                             3